DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  “A BASE STATION AND CONTROL METHOD THEREOF POSSIBLE TO IMPROVE THE COMMUNICATION QUALITY IN THE ROAD-TO-VEHICLE COMMUNICATION.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the predetermined vehicle information" in line 8.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 9 recites the limitation "the mobile stations out of the plurality of mobile stations" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) because of the claim dependency to claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20190327618, hereinafter “Li”).
 	Regarding claim 1, Li discloses, 
 	A base station (network device 101; Fig. 1) provided around a road (Fig. 13 shows base station is located around a road), the base station comprising: a receiver (Fig. 23; 2312) configured to receive a first communication signal (received signals from the terminal, in step 1210; Fig. 12 and step 1510; Fig. 15 and Fig. 18) broadcasted from a mobile station installed on a vehicle (the network device 101 may receive the data from a terminal device via a cellular communication interface (e.g., Uu interface). The terminal device may be, for example, a UE with V2X application. For example, a vehicle UE may want to transmit V2X data to the network device 101, Para. [0102]-[0106], also refer to Fig. 15, Paras. [0121]-[0131]  and Fig. 18, Paras. [0136]-[0141] for clarification); a controller (Fig. 23; 2311) configured to calculate antenna weight forming a beam to the mobile station based on the received first communication signal (the network device 101 may determine or update the set of beamforming configurations based on a signal from a terminal device. The signal may be a channel state information (CSI) feedback or a reference signal. For example, beamforming weights or precoders for a geo-location may be derived from CSI feedback reported by UEs which may support V2X in the same zone/area, Fig. 18, Paras. [0138]-[0145]); and a transmitter (Fig. 23; 2312) configured to transmit a second communication signal to the mobile station by a transmission beamforming, by using the calculated antenna weight ( At block 1230, the network device 101 transmits the data towards the target area with beamforming. That is to say, the transmission and the beamforming target an interested area rather than a specific terminal device. In one embodiment, the network device 101 may transmit the data towards the target area via a cellular communication interface, e.g., a Uu interface, Para. [0107]-[0110], also refer to Fig. 15, Paras. [0121]-[0131]  and Fig. 18, Paras. [0136]-[0145] for clarification).
	Regarding claim 7, Li discloses, 
 	“wherein the transmitter is configured to operate in either a first transmission mode transmitting the second communication signal by non-directivity or fixed transmission directivity (the network device 101 may receive the data from a terminal device via a cellular communication interface (e.g., Uu interface). The terminal device may be, for example, a UE with V2X application. For example, a vehicle UE may want to transmit V2X data to the network device 101, alternatively or in addition, at block 1210, the network device may receive the data from a terminal device via a device to device communication interface (e.g., a PC5 interface),  alternatively or in addition, at block 1210, the network device 101 may receive the data from a network node for broadcast control, for example a MBMS gateway (MBMS-GW)Para. [0102]-[0106], also refer to Fig. 15, Paras. [0121]-[0131]  and Fig. 18, Paras. [0136]-[0141] for clarification) or a second transmission mode transmitting the second communication signal by the transmission beamforming ( At block 1230, the network device 101 transmits the data towards the target area with beamforming., and the controller is configured to switch from the first transmission mode to the second transmission mode (i.e., step 1210; Fig. 12 or step 1510; Fig. 15), when the receiver is configured to receive the first communication signal including the predetermined vehicle information (The terminal device may be, for example, a UE with V2X application. For example, a vehicle UE may want to transmit V2X data to the network device 101, alternatively or in addition, at block 1210, the network device may receive the data from a terminal device via a device to device communication interface (e.g., a PC5 interface),  alternatively or in addition, at block 1210, the network device 101 may receive the data from a network node for broadcast control, for example a MBMS gateway (MBMS-GW)Para. [0102]-[0106], also refer to Fig. 15, Paras. [0121]-[0131]  and Fig. 18, Paras. [0136]-[0141] for clarification).”
Regarding claim 9,  Li discloses, 
( V2X UE reports updates to the RSU which in turn disseminates such information in a larger area or to a specific group of interested V2X UEs. The V2X UE supporting V2I applications may send application layer information to the RSU and the RSU may send application layer information to a group of UEs or a UE supporting V2I applications, without necessarily propagating such information to the core network. For this reason, the RSU is tailored to disseminate local information in a relatively small area, Paras. [0055]-[0062]), when the receiver is configured to receive the plurality of first communication signals from the plurality of mobile stations corresponding to the plurality of vehicles (t has been agreed in 3GPP that V2X UEs periodically report their geo-location to its serving eNB, details may be found, for example from 3GPP R2-167240 “Report from LTE Break-Out Session (V2V, V2X, FeD2D, LATRED),” 3GPP TSG-RAN WG2 Meeting #95 Kaohsiung, 10-14 Oct. 2016.” [0070] Location reporting triggers are based on periodic reporting, Para. [0069]).”
 	Regarding claim 11, Li discloses, 
 	A control method of a base station (network device 101; Fig. 1) provided around a road (Fig. 13 shows base station is located around a road), the method  comprising: a step of receiving a first communication signal (received signals from the terminal, in step 1210; Fig. 12 and step 1510; Fig. 15 and Fig. 18) broadcasted from a mobile station installed on a vehicle (the network device 101 may receive the data from a terminal device via a cellular communication interface (e.g., Uu interface). The terminal device may be, for example, a UE with V2X application. For example, a vehicle UE may want to transmit V2X data to the network device 101, Para. [0102]-[0106], also refer to Fig. 15, Paras. [0121]-[0131]  and Fig. 18, Paras. [0136]-[0141] for clarification); a step of calculating antenna weight forming a beam to the mobile station based on the received first communication signal (the network device 101 may determine or update the set of beamforming configurations based on a signal from a terminal device. The signal may be a channel state information (CSI) feedback or a reference signal. For example, beamforming weights or precoders for a geo-location may be derived from CSI feedback reported by UEs which may support V2X in the same zone/area, Fig. 18, Paras. [0138]-[0145]); and a step of  transmitting a second communication signal to the mobile station by a transmission beamforming, by using the calculated antenna weight ( At block 1230, the network device 101 transmits the data towards the target area with beamforming. That is to say, the transmission and the beamforming target an interested area rather than a specific terminal device. In one embodiment, the network device 101 may transmit the data towards the target area via a cellular communication interface, e.g., a Uu interface, Para. [0107]-[0110], also refer to Fig. 15, Paras. [0121]-[0131]  and Fig. 18, Paras. [0136]-[0145] for clarification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li and further in view of Silverman et al. (US 20140154992, hereinafter “Silverman”).
Regarding claim 2, Li discloses everything claimed as applied above (see claim 1), however Li does not explicitly disclose, “wherein the second communication signal includes a broadcast address as a destination address.”
In a similar field of endeavor, Silverman discloses, “wherein the second communication signal includes a broadcast address as a destination address (It is also determined whether the destination MAC address (or beamforming slot identifier) has stale beamforming weights, i.e., a stale steering matrix. Timestamps are tracked when updates to the steering matrix are made. This prioritizes available sounding overhead for client devices that need a steering matrix update, Paras. [0029]-[0030]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Li by specifically providing wherein the second communication signal includes a broadcast address as a . 

	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li and further in view of Kim et al. (US 20180227026, hereinafter “Kim”).
	Regarding claim 3, Li discloses everything claimed as applied above (see claim 1), however Li does not explicitly disclose, “wherein the controller is configured to adapt the transmission beamforming to the mobile station, when predetermined vehicle information indicating that a type of the vehicle is a predetermined type is included in the first communication signal.”
	In a similar field of endeavor, Kim discloses, “wherein the controller is configured to adapt the transmission beamforming to the mobile station (Referring to FIGS. 9 to 13, a multi-antenna 900 (e.g., the communication node including the multi-antenna 900) according to another embodiment of the present disclosure may allocate an independent transmission beam to each of a plurality of communication nodes), when predetermined vehicle information indicating that a type of the vehicle is a predetermined type is included in the first communication signal (the service type supported by each of the plurality of communication nodes may mean a communication method supported by each of the plurality of communication nodes. Also, the type of each of the plurality of communication nodes may mean a type related to mobility of each of the plurality of communication nodes, such as a fixed communication node having no mobility or a mobile communication node having mobility. Also, the type of each of the plurality of communication nodes may refer to a type related to each of the plurality of communication nodes, such as a base station or a user terminal, Para. [0106]-[0111] and also refer to Figs. 9-13 for more clarification for adapted beamforming).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Li by specifically providing wherein the controller is configured to adapt the transmission beamforming to the mobile station, when predetermined vehicle information indicating that a type of the vehicle is a predetermined type is included in the first communication signal, as taught by Kim for the purpose of  providing and improving reliability through data transmission and retransmission and providing a flexible and scalable service in consideration of characteristics of user terminals and characteristics of the service (Para. [0004]).
	Regarding claim 4, the combination of LI and Kim discloses everything claimed as applied above (see claim 3), further Kim discloses, “wherein the predetermined type is a bus (Figs. 9-13 show moving communication node such as Bus).”

 	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Li and further in view of Lee et al. (US 20190288908, hereinafter “Lee”).
	Regarding claim 5, Li discloses everything claimed as applied above (see claim 1), however Li does not explicitly disclose, “wherein the controller is configured to adapt the transmission beamforming to the mobile station, when predetermined vehicle 
	In a similar field of endeavor, Lee discloses, “wherein the controller is configured to adapt the transmission beamforming to the mobile station (The controller 510 generates weights for the plurality of links based on the link state information and the link configuration information. The weights may be a standard to select at least one, as the data transmission path, from among the multiple available links. The controller 510 may include a weight calculation algorithm and determine a default weight for each link. When the controller 510 determines a certain link as the data transmission path, the controller 510 may assign a high default weight to the link. Accordingly, the controller 510 may transmit data through the link which has been assigned with the high default weight, Para. [0058]-[0062]), when predetermined vehicle information indicating that a state of the vehicle is a predetermined state is included in the first communication signal (i.e., The message type information is information to indicate the type or content of a message to be transmitted in data. The message type may be differentiated by the degree of emergency of the message, Para. [0060]-[0063]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Li by specifically providing wherein the controller is configured to adapt the transmission beamforming to the mobile station, when predetermined vehicle information indicating that a state of the vehicle is a predetermined state is included in the first communication signal, as taught 
	Regarding claim 6, the combination of LI and Lee discloses everything claimed as applied above (see claim 5), further Lee discloses, “wherein the predetermined state is a state in emergency travelling (i.e., The message type information is information to indicate the type or content of a message to be transmitted in data. The message type may be differentiated by the degree of emergency of the message, Para. [0060]-[0063]).”

Allowable Subject Matter
 Claims 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the closest prior art Li et al. (US 20190327618, hereinafter “Li”), does not teach or suggest the following novel features:
“wherein the controller is configured to switch from the second transmission mode to the first transmission mode, when the receiver is configured to receive a plurality of the first communication signal including the predetermined vehicle information from a plurality of the mobile stations corresponding to a plurality of the vehicles and a number of the plurality of mobile stations is equal to or more than a threshold value”, in combination with all the recited limitations of the claims 1 and 7.
Regarding claim 10, the closest prior art Li et al. (US 20190327618, hereinafter “Li”), does not teach or suggest the following novel features:
“wherein the controller is configured to adapt the transmission beamforming to the mobile station installed on a towing vehicle, when the controller is configured to determine that the towing vehicle and one or more towed vehicles towed by the towing vehicle are included in the plurality of vehicles based on the information included in the plurality of first communication signals”, in combination with all the recited limitations of the claims 1 and 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641